DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Page 6 dated 5/11/2022. Additionally, Keast et al. US 5,721,585, Endoh et al. US 2018/0224598, Wald et al. US 2015/0362660, Fabian et al. US 2005/0158001, Stephenson et al. US 6,283,640, Negishi et al. US 5,871,266, and Augusto US 2,147,615, prior art of record disclosed 2/11/2022, fails to disclose independent claim 1, independent claim 23, and independent claim  24 in its entirety. 
Specifically, regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest an optical device for high-resolution image transfer comprising: “an image-guiding element; an inverting reflection prism having an optical axis, an entry face, and an exit face, the entry face being positioned to capture the light beams emitted and directed from the light entry face of the image-guiding element; a display element, wherein the rotational movement of the image-guiding element relative to the display element is achieved without electric power”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-20 and 22 are allowable due to pendency on independent claim 1.
Specifically, regarding the allowability of independent claim 23:  The prior art of record does not disclose or suggest an optical device comprising: “wherein the fiber-optic image guide comprises at least 10,000 optical fibers having a diameter of 12 µm or less”, along with other claim limitations, is not disclosed or suggested by the prior of record.
Specifically, regarding the allowability of independent claim 24:  The prior art of record does not disclose or suggest an optical device comprising: “a second image-guiding element having a second light entry face and a second light exit face; the prism being operatively positioned between the first and second image-guiding elements such that the prism entry face captures light beams emitted from the first light exit face and such that the prism exit face emits the light beams onto the second light entry face; a mounting configured to rotate the prism over more than 360° about an axis of rotation that is parallel to the optical axis such that the prism entry face rotates relative to the first light exit face and such that the prism exit face rotates relative to the second light entry face”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 24 and 26 are allowable due to dependency on independent claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872